DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted April 8, 2021 has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 1, 5, 6 and 8 are amended, and claims 2-4, 10-21 and 28-30 are cancelled.  Claims 1, 5-9, 22-27 and 31-40 are currently pending in the instant application.
Claim Rejections - 35 USC § 112
2.	Claims 1-27 and 31-40 were previously rejected as lacking enablement. Upon further consideration of Applicant’s arguments, and in view of the amendments in which the scope of compounds of formulae (IIa) and (IIb) have been narrowed, the previous enablement rejection has been withdrawn. 

Previous Double Patenting Rejection
3.	Claims 1-27 and 31-40 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,475,781 B2.  In view of the submission of the terminal disclaimer on April 8, 2021 (see below), the double patenting rejection is withdrawn.

Terminal Disclaimer
4.	The terminal disclaimer filed on April 8, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 9,475,781 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
5.	In view of Applicant’s amendatory changes, claims 1, 5-9, 22-27 and 31-40 are allowable over the prior art, as newly renumbered claims 1-22.   The following is an examiner’s statement of reasons for allowance:
This invention is directed to a novel method of treating cardiac insufficiency, asthma, arthritis, an inflammatory bowel disease and COPD, comprising administering a substituted tetrazolone derivative according to formulae (IIa) or (IIb).  Tetrazolyl compounds are known in the pharmaceutical arts, however the aspect of preparing the instant claimed 1-acrylate-5-oxo-tetrazolyl derivatives, having the ability to activate NrF2 for the treatment of the above recited diseases/disorders, is novel and unobvious.  After a thorough search, the closest of prior art, U.S. Pat. No. 8,546,432 B2 to Bahadoor et al. was found to teach similar substituted tetrazolones, but fails to teach, suggest or render obvious Applicant’s instant claimed compounds for treating cardiac insufficiency, asthma, arthritis, an inflammatory bowel disease and COPD.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        May 19, 2021	

/CRAIG D RICCI/Primary Examiner, Art Unit 1611